Citation Nr: 1242749	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  09-20 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss.

2.  Entitlement to a compensable evaluation for reactive airway disease with a history of bronchitis and chronic obstructive pulmonary disease (hereinafter "respiratory disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel



INTRODUCTION

The Veteran had several periods of active duty from June 1963 to July 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions in September 2008, February 2009, and May 2009 of the Department of Veterans Affairs (VA) regional office (RO) located in Roanoke, Virginia.  During the course of the appeal, jurisdiction was transferred to the Denver, Colorado RO.

By way of clarification of the issues on appeal, the Board notes that service connection for hearing loss of the left ear has been in effect since July 1993.  In January 2008, the Veteran brought a claim for an increased rating for his service-connected hearing loss and included statements regarding his non-service-connected right ear.  The RO interpreted this as a claim for service connection for the right ear hearing loss, in addition to the claim for an increased rating for the left ear hearing loss.  In September 2008, the RO denied both claims, and the Veteran appealed.  During that appeal, the RO granted service connection for the right ear hearing loss, effective the date of the claim.  The Veteran submitted a statement in June 2009 indicating his disagreement with the rating for his right ear.  Rather than treat this as a separate appeal (requiring a statement of the case, and submission of a VA Form 9, Substantive Appeal to the Board), the RO recharacterized the issue on appeal as entitlement to an increased rating for bilateral hearing loss.  The Board finds that this is an appropriate recharacterization.  A rating for hearing loss takes into account the level of hearing in both ears (unless only one ear is service-connected).  Furthermore, the date of claim for service connection is the same as the date of the claim for an increase (January 2008).  As such, there is no prejudice to the Veteran to so characterize and adjudicate the issue.


FINDINGS OF FACT

1.  On VA examination in March 2008, the Veteran had level I hearing in the right ear and level II hearing in the left ear.
2.  On VA examination in May 2012, the Veteran had level I hearing in the right ear and level III hearing in the left ear.

3.  Throughout the course of the appeal, the Veteran's respiratory disability has resulted in pulmonary function test results that demonstrate a FEV-1 of 117 percent predicted, and a FEV-1/FVC of 81.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2012).

2.  The criteria for a compensable rating for reactive airway disease with a history of bronchitis and chronic obstructive pulmonary disease are not met.  38 C.F.R. §§ 3.655, 4.97 (Diagnostic Code 6600) (2012).


I. Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claims for higher evaluations for his bilateral hearing loss and respiratory disability, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2012).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

With regard to the Veteran's claim for a higher initial rating for his service-connected right ear hearing loss, where service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven. As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is nonprejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

With regard to the Veteran's claims for increased ratings for his left ear hearing loss and respiratory disability, the Board finds that VCAA letters dated in February 2008 (left ear), October 2008 (Vazquez-Flores), and January 2009 (respiratory) fully satisfied the notice requirements of the VCAA.  The notices explained what types of evidence was needed to substantiate the Veteran's claims, what evidence the Veteran was responsible for submitting to VA, and what evidence VA would obtain.

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's VA and private treatment records are all in the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain.

VA's duty to assist includes the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991). Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2012).

After filing his claims for higher evaluations, the Veteran was provided with VA examinations in March 2008 (auditory), October 2008 (respiratory), and May 2012 (auditory).  With regard to the Veteran's hearing loss claims, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's hearing loss since the time of the last VA examination.  See 38 C.F.R. § 3.327(a) (2012).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  The Board finds the March 2008 and May 2012 VA auditory examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran and provided the information necessary to evaluate the Veteran's hearing loss disabilities under the applicable rating criteria.  

With regard to the Veteran's claim for an increased rating for his respiratory disability, as noted above, the Veteran's last VA examination was in October 2008.  Subsequently, the Veteran was provided notice of an examination scheduled in September 2012, but refused to attend the examination.  The Veteran has not offered any explanation of good cause for his refusal.  Although the Veteran's representative has requested a new VA examination be scheduled, no explanation of good cause was offered.  Accordingly, the Board finds that it may proceed with consideration of the claim based upon the evidence of record.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3 (2012).

A veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2012).  When a veteran timely appeals an initial rating for a service-connected disability within one year of the rating decision, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for periods of time since the filing of his claim when his disability may have been more severe than others.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where service connection has already been established and an increase in the disability rating is in issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability in issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Bilateral Hearing Loss

The Veteran's bilateral hearing loss is currently rated at the noncompensable level.  He seeks a higher rating through this appeal.

Evaluations of defective hearing range from noncompensable to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2012).  

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral, to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.86(a) (2012).  Additionally, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) (2012).

The March 2008 VA audiological summary report of examination reflects pure tone thresholds as follows:



Hertz (decibels)

500
1000
2000
3000
4000
Avg.
RIGHT
20
15
20
30
40
26
LEFT
25
15
60
60
65
50

Speech recognition ability (using Maryland CNC word lists) was measured as 96 percent in the right ear and 88 percent in the left ear.  Using Table VI of 38 C.F.R. § 4.85, these audiological testing results correlate to level I hearing in the right ear and level II hearing in the left ear.  Using Table VII (Diagnostic Code 6100) of 38 C.F.R. § 4.85, the combination of level I hearing in the right ear and level II hearing in the left ear corresponds to a noncompensable rating.

A May 2012 VA audiological summary report of examination reflects pure tone thresholds as follows:



Hertz (decibels)

500
1000
2000
3000
4000
Avg.
RIGHT
30
45
45
45
55
48
LEFT
30
45
65
70
70
62

Speech recognition ability (using Maryland CNC word lists) was measured as 94 percent in the right ear and 90 percent in the left ear.  Using Table VI of 38 C.F.R. § 4.85, these audiological testing results correlate to level I hearing in the right ear and level III hearing in the left ear.  Using Table VII (Diagnostic Code 6100) of 38 C.F.R. § 4.85, the combination of level I hearing in the right ear and level III hearing in the left ear corresponds to a noncompensable disability rating.


The Veteran reports that he has difficulty hearing normal conversations, including in public places, as well as difficulty hearing telephone conversations and radio broadcasts, and that his hearing loss worsens in the presence of background noise.  The Veteran also asserts that the VA audiological examinations did not accurately replicate the Veteran's daily difficulties due to his service-connected hearing loss, because they were conducted in a soundproof booth.  However, the Board notes that there is no objective evidence of record to indicate that the application of the rating criteria, as established, is inadequate to rate the Veteran's hearing loss disabilities.  

Pertinent case law provides that the assignment of disability ratings for hearing impairment is to be derived by the mechanical application of the ratings schedule to the numeric designations assigned after audiometry evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The use of the controlled Maryland CNC speech discrimination test and the puretone threshold average determined by an audiometry test was established by regulation and published in the Federal Register on November 18, 1987. See 52 Fed. Reg. 44,117. 

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court of Appeals for Veterans Claims held that audiometric testing in a sound controlled room is an adequate testing ground for rating purposes, so long as the examiner adequately explores the functional impact of hearing loss on the Veteran.  The VA examination reports of record here included information concerning how the Veteran's hearing loss affects his daily functioning.  Specifically, the Veteran reported that his hearing loss impacted his daily life and ability to work in that, in his own words, it was annoying and distracting.  Thus, although the Veteran generally argued the testing may have misrepresented his hearing loss, such argument does not indicate that the examiner failed to properly discharge his duties.  See United States v. Armstrong, 517 U.S. 456, 464, 116 S. Ct. 1480, 134 L.Ed.2d 687   (1996) (" '[I]n the absence of clear evidence to the contrary, courts presume that [Government agents] have properly discharged their official duties.' ").  There is no indication that the results of either examination are invalid; therefore, the Board finds that they are adequate for rating purposes. 

The Board also acknowledges that the Veteran has asserted that he has been told by VA clinicians that his hearing loss is "severe" and that he "has lost most of his hearing in his left ear and 50 percent in his right ear."  The Board notes, however, that such degree of loss is not shown in the medical evidence of record.  Although the Veteran's auditory thresholds meet or exceed 50 decibels at certain frequencies bilaterally, that measurement does not equate to a 50 percent disability rating for hearing loss.  Again, while the Board is sympathetic to the Veteran's hearing difficulties, ratings for hearing loss must be determined by mechanical application of the rating criteria.  

Accordingly, the preponderance of the evidence is against the Veteran's claims for compensable evaluations for right and left ear hearing loss on a schedular basis.

Finally, there is no evidence showing that an increase would be warranted on an extraschedular basis for his bilateral hearing loss.  Specifically, there is no evidence showing an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards for hearing loss. See 38 C.F.R. § 3.321 (2012).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1) (2012).  If so, factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2012).

The regulations that designate decibel loss and speech discrimination for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  Accordingly, a different table of decibel threshold requirements was established (i.e., Table VIA), with the intended effect to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Those certain patterns of impairment are specifically laid out in the schedule, and this Veteran's hearing thresholds do not qualify.  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Thus, the Board finds that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

The Board has also considered whether staged ratings are necessary during the appeal period.  However, based on the facts found, the current noncompensable rating is appropriate for the entire period.  See Hart v. Mansfield, supra; Fenderson v. West, supra.  In sum, the preponderance of the evidence is against the Veteran's claims for a compensable evaluation for bilateral hearing loss.  

Respiratory Disability

The Veteran's respiratory disability is currently assigned a noncompensable evaluation under Diagnostic Code 6600, effective July 9, 1993.  The Veteran seeks an increased rating.

Respiratory disorders are evaluated under Diagnostic Codes 6600 through 6817 and 6822 through 6847.  Pursuant to 38 C.F.R. § 4.96(a), ratings under these diagnostic codes will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation only where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a) (2012).

Diagnostic Code 6600, chronic bronchitis, provides a 10 percent rating for forced expiratory volume in one second (FEV-1) of 71 to 80 percent predicted; or FEV-1 to forced vital capacity (FEV-1/FVC) of 71 to 80 percent; or diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO(SB)) of 66 to 80 percent predicted.

A 30 percent rating requires FEV-1 of 56 to 70 percent predicted; or FEV-1/FVC of 56 to 70 percent; or diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO(SB)) of 56 to 65 percent predicted.

A 60 percent rating requires FEV-1 of 40 to 55 percent predicted; or FEV-1/FVC of 40 to 55 percent; or DLCO(SB) of 40 to 55 percent predicted; or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).

A 100 percent rating requires FEV-1 of less than 40 percent predicted; or FEV-1/FVC of less than 40 percent; or DLCO(SB) of less than 40 percent predicted; or maximum exercise capacity of less than 15 ml/kg/min oxygen consumption (with cardiorespiratory limitation); or cor pulmonale (right- sided heart failure); or right ventricular hypertrophy; or pulmonary hypertension (shown by echo or cardiac catheterization); or an episode or episodes of acute respiratory failure; or oxygen therapy.  38 C.F.R. § 4.97 (2012).

Post-bronchodilation results are used for rating pulmonary disabilities listed under 38 C.F.R. § 4.97 unless the post-bronchodilation results are poorer than the pre-bronchodilation results, in which case the pre-bronchodilation results are used for rating.  38 C.F.R. § 4.96(d)(4)(5) (2012).

In October 2008, the Veteran underwent VA examination.  The report reflects that the Veteran was not receiving any treatment for his respiratory disability, including no outpatient oxygen therapy or medications except when antibiotics were prescribed for respiratory infections about three times per year.  He denied asthma attacks, but did report hemoptysis (a cough with purulent sputum and shortness of breath) after walking two city blocks.  The pulmonary function test results included FEV-1 of 117 percent predicted, and FEV-1/FVC of 81 (79 before the bronchodilator) percent.  The examiner opined that the Veteran's reactive airway disease with a history of bronchitis, and obstructive pulmonary disease were symptomatic, involved three per year exacerbations, and bloody sputum, and fatigue, and that it had no affect on the Veteran's usual occupation, but that his exertion in daily activities was limited.  The examiner also noted there were no complications such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or chronic respiratory failure with carbon dioxide retention.

Several private treatment records have been associated with the claims file.  However, none of these records include any pulmonary function test results within the appeal period, or any symptomatology more severe than that shown in the October 2008 VA examiner's report.

Although the Veteran was scheduled for an additional examination to find more current findings in September 2012, the Veteran refused the examination, without explanation. 

In light of the evidence of record, the Board finds that a compensable rating is not warranted under Diagnostic Code 6600.  As shown above, the evidence does not show FEV-1 of 71 to 80 percent predicted; or FEV-1/FVC of 71 to 80 percent (post-bronchodilator, as the pre- bronchodilator value was poorer than post-, see 38 C.F.R. § 4.97(d)), DLCO(SB) of 66 to 80 percent predicted, or, cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episode of acute respiratory failure, or the requirement of outpatient oxygen therapy.  See 38 C.F.R. § 4.97, Diagnostic Code 6600.  

The Board has considered whether the Veteran would be entitled to a compensable rating under any other Diagnostic Code.  As noted above, the Veteran' respiratory disability includes service-connected COPD.  Diagnostic Code 6604 provides a 10 percent rating for FEV-1 of 71 to 80 percent predicted; or FEV-1/FVC of 71 to 80 percent, or DLCO(SB) of 66 to 80 percent predicted, none of which is shown in the October 2008 pulmonary function test results.  Therefore, the Board finds that a higher rating under that code is not warranted.  The Board notes that there is no other applicable diagnostic code.

In summary, for the reasons explained above, the Board finds that entitlement to a compensable rating for the Veteran's respiratory disability is not warranted.  There is not an approximate balance of evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz, 274 F.3d at 1365.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's respiratory disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As such, an extraschedular rating is not appropriate.

The Board has also considered whether staged ratings are necessary during the appeal period.  However, based on the facts found, the current noncompensable rating is appropriate for the entire period.  See Hart v. Mansfield, supra.

As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.


ORDER

Entitlement to a compensable evaluation for bilateral hearing loss is denied.

Entitlement to a compensable evaluation for reactive airway disease with a history of bronchitis and chronic obstructive pulmonary disease is denied.



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


